Case: 15-60486      Document: 00513330128         Page: 1    Date Filed: 01/05/2016




           IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT                             United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-60486                            January 5, 2016
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
JERRE BREWER, Administrator of the Estate of Kyle W. Brewer, Deceased,

                                                 Plaintiff-Appellant
v.

LIBERTY MUTUAL INSURANCE COMPANY; U.S. XPRESS,
INCORPORATED,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
               for the Southern District of Mississippi, Hattiesburg
                              USDC No. 2:14-CV-95


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jerre Brewer (“Appellant”), Administrator of the
Estate of his deceased father, Kyle Brewer (“Decedent”), appeals the summary
judgment of the district court dismissing all claims against Defendants-
Appellees, Liberty Mutual Insurance Company (“LM”) and U.S. Xpress,
Incorporated (“USX”). That court reasoned that the General Release and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 15-60486   Document: 00513330128    Page: 2   Date Filed: 01/05/2016



                                 No. 15-60486
Settlement of All Claims (the “Release”) executed by the parties in reference to
all “past and present, or future medical expenses or workers’ compensation
benefits, or any other damages arising out of or in any way connected with any
personal injuries” sustained by Decedent while employed by USX “or
subsequent thereto, or while seeking benefits under the Mississippi Workers’
Compensation Act for that injury … or otherwise” was both unambiguous and
sufficiently broad to cover the claims of Decedent, as now prosecuted by
Appellant, for bad faith denial of workers’ compensation benefits by USX and
LM.

       Our review of the record on appeal satisfies us that the conclusion
reached by the district court is correct and free of error, to wit: “Because the
language of the Release clearly and unambiguously discharges and releases
Defendants from any and all claims relating to or arising out of the work
accident, the bad faith and emotional distress claims brought by Plaintiff in
this case are barred.” Therefore, the District Court’s Final Judgment of June
9, 2015, is

AFFIRMED.




                                       2